UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2114


MELTON SUMMERVILLE,

                  Plaintiff - Appellant,

             v.

AMERICAN   FEDERATION     OF   STATE,   COUNTY,   AND   MUNICIPAL
EMPLOYEES; LOCAL 77,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:06-cv-00719-TDS-PTS)


Submitted:    February 26, 2009              Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melton Summerville, Appellant Pro Se.    J. David James, SMITH,
JAMES, ROWLETT & COHEN, LLP, Greensboro, North Carolina; Michael
Griffin Okun, PATTERSON HARKAVY LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melton     Summerville     seeks    to   appeal   the    district

court’s order granting Defendants’ motion to hold Summerville in

contempt and awarding Defendants compensatory damages, attorney

fees, and costs.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).              This appeal period

is “mandatory and jurisdictional.”             Browder v. Dir., Dep’t of

Corr.,   434    U.S.   257,   264    (1978)    (quoting   United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on August 26, 2008.       The notice of appeal was filed on September

30, 2008.      Because Summerville failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED



                                       2